Title: To John Adams from François Adriaan Van der Kemp, 28 December 1813
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear Sir!
Olden barneveld  28 Dec. 1813.

Everÿ mail I flattered my Self to receive a Line from Mount Wallaston, till I received your favour of the 1st. and long before that day I Should have written had I not been prevented bÿ that malignant demon, which haunts me from time to time, when I expected to have devoted a moment of leisure in writing to you. Besides, I had imposed upon me a task of correcting and copÿing my memoir on the use of copper by the Greeks for mr Quincÿ—which I now include, with request, to forward it to Him with the adjoining Letter, after you have glanced over it. Not that it contains anÿ considerable improvements, which could make you an amend for reading it over again, but that I wished to draw your attention upon a note on the first page—devoted to our late friend Luzac. If you and mrs Adams approve the tribut paid bÿ me to that excellent man—if it is the opinion of your Both, that I have been not extravagant—in Speaking So much of my Self I Shall have reason to boast of mÿ exertions, and mÿ labour is well rewarded. I endeavoured in another note to give a Succinct and faithful account of BP. Watkin’s memoir on Orientaleum bÿ which the reader is prepared to decide, who of us did hit nearest the truth. As I have no prospect of Seeing published the Researches—this memoir Shall be returned to Mr. Norton to be deposited, with the Researches, and the Scketches on the life of Calvin and Servetus—in Cambridge Librarÿ—Had Charles lived, he would have corrected the Idiom and adorned them in So far, that a book Seller might have been lured to run the risk of the publication, without mÿ participating in the expences. I do not complain, that this opportunity is lost.
But, how could you, even in jest, how could you, who know me So well, Suppose, that I could forget, much less Slight the man, who has bestowed, So manÿ favours upon me—by his esteem, by his friend Ship, during thirty-years? there it is, Shall I Saÿ, your fault in recommending me So highly above my real deserves—and which your partial kindness only can gloss over, if during my Staÿ in N. England I was honoured with the good opinion of Some of your distinguished Ladies. It is So. I glorÿ indeed in this acquisition and it was always the chief aim of my exertions in better days to gain their applause—and, had I been a Statesman—or a Missionarÿ I would by preference have applied to gain the good will of the Mothers and Sisters, and the Success of mÿ mission would not have failed—but never—no, not even to please the delight of my Soul, would I Sacrifice the frend of mÿ heart on that altar—You know—I could not.
I am daylÿ at Quincÿ—Seeing your leaving your Seat at the table and placing your Seat it next mine, to honour me with this distinction—I hear with delight the chat of your female companions—and listen to mrs Adams—as often She pleases to amuse or instruct her Society—How manÿ moments of exquisite pleasure we Spent together in those few daÿs—unbosoming ourselves without restraint, not caring—if prudence and discretion would put her Stamp on everÿ expression—and God forbid So that ever I Should Search to associate, where I ought to weigh everÿ thought, before it is uttered—mÿ heart must keep the command over mÿ tongue and lips—and a peccavi, is the utmost that a good natured audience will require—and So I obtain a fresh licence of Sinning again.
What a loss—that I did not ransack your Librarÿ—but what could I do in So few daÿs—for which So manÿ weeks would have been too Short—and your valuable librarÿ did fall Short to the conversation of mr. & mrs Adams—How I regret, that I could not Stay—only a few weeks—What Subjects would have been canvassed—in Politics in Theology and Philosophÿ—What whims and paradoxes protruded—and defended with zeal: and what bickerings might have ensued—and been maintained with warmth—till a Significant look of your Ladÿ—or a well directed raillerÿ would have placed us both Hors de combat—when the truth of amantium iræ would here received a fresh proof. It is pretty certain we Should not always have been in unison,—What defference and homage I paid to your judgment—as you know—we are not the properest persons to be kept in Leading-Strings—and your Ladÿ might deem the task too difficult—to take the care of two—except—which for mÿ own Sake I hope not, I was considered as an appendix onlÿ. Nevertheless I Should have been—pleased, to trÿ the experiment, but, as it must not be So, I thank God, in having been favoured—to Staÿ So long with you—to have obtained—if possible a larger Share in your esteemed friendship, and having ingratiated myself more or less in that of Mrs. Adams—ringentibus licet invidis, and know—I Should not fear, that mÿ bluntness—and absence of mÿ mind can injure me much, much less bereave me of her favour if I am permitted to return once again—and—So unexpected my first visit was—So maÿ be a Second—Posse—quia posse videntur.
Accept my thanks for your detail of the Consolato—Why did you not join Monticello’s Syllabus?—Lett this consulat be renewed and Sworn bÿ all Nations—as Soon a general durable peace is established! Amen—! Good god! What a time!—would you run a great risk in promising, to Send me at that time your coach—and have the glasses rinsed—and the cork-Screws in the bottles about that time?
What perjured fellows are those of the European Continent Parisians—Romans—Parthians—Elamites and those of Mesopotamia! It does good—that our ci-devant faithful Allies—the Goody children of John Bull—neither we, the most enlightened and civilised part of the creation—had anÿ deal in that compact, and must be thus considered in Statu naturæ, So that we maÿ Still continue to Steal and pilfer, as much we can. It might nevertheless be adviseable, that Both—if it was onlÿ pro forma, entered that Compact—to avoid, to make our brethren envious of our Situation.
Had you lately tidings from Petersburg. The diplomatic business can not keep J. Q. unremittingly employ’d—What monument ære perennius—is he erecting for himself?
If you deem it not to petulant, I shall not request—now to recommend me to Mrs Adams—assure Her of mÿ high and affectionate regard—and tell—that I ardently wished—that two young Ladies—now my correspondents—could form herselves in her School—and Letter writting would be celebrated as an exquisite ornament of a Ladÿ—even after She had taken her flight to regions of eternal bliss—Where you and I hope to See her again—if we do not Smooth the path before her.
With affectionate esteem I remain / Your obliged frend

Fr. Adr. vander Kemp